DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the above identified patent application filed on 10/20/2020. Claims 1-20 are pending and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9, and 18, the limitation “wherein the first position of each suspension element is angularly circumferentially offset to provide an imbalanced suspension capable of addressing an imbalanced loading” is indefinite. It is uncertain, and not claimed, what the first position of each suspension element is angularly circumferentially offset from. The term “offset” requires a frame of reference (i.e., offset from what?). Is the first position of each suspension element offset from the first position of an adjacent suspension element, or is it offset from the second position of the same suspension element? Is this limitation referring to the previous limitation “wherein each first position is 
Note that the specification does not add clarity to interpret this limitation. Paragraph [0025] merely states “It is understood that elements 160 may be unevenly spaced, e.g., if other mounting structure couples to annular outer body 150A, to provide an imbalanced suspension capable of addressing an imbalanced loading.” The specification states that the unevenly spaced elements 160 is what provides an imbalanced suspension, not that the offset of the first position relative to the second position provides the imbalanced suspension.
Claims 2-8, 10-17, and 19-20 are also rejected because they depend on one of claims 1, 9, or 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ott (U.S. 2016/0003556 A1), in view of Twelves, JR. (U.S. 2016/0245710 A1), Chila (U.S. 2014/0338338 A1), and Zuo (U.S. 2015/0000299 A1).
Regarding claim 1, Ott teaches (Figure 3) an object (20’), comprising:
an annular outer body (76) having an end (see annotated Figure 2 on page 6) and an interior surface;

a second annular inner body (58’) disposed inside the first annular inner body (72), the second annular inner body (58’) defining a second annular passage (74) with the first annular inner body (72);
a third annular inner body (56’) disposed inside the second annular inner body (58’), the third annular inner body (56’) defining:
a third annular passage (60’) with the second annular inner body (58’); and
a fourth annular passage (59’) opposite and surrounded by the third annular passage (60’); and
a plurality of suspension elements (68A’) connecting the interior surface of the annular outer body (76) to the exterior surface of the first annular inner body (72), each suspension element (68A’) configured to substantially rigidly locate a position of the annular outer body (76) relative to the first annular inner body (72) in axial and lateral directions (Paragraph 0040, lines 1-3, “a plurality of support structures 68 in the insulating void 60 for properly locating the inner tube 56 with respect to the outer tube 58”) while permitting controlled deflection in a radial direction (Paragraph 0040, lines 10-12, “Each support structure 68…may be manufactured of the same material of at least one of the tubes 56, 58”, thereby showing that the support structure will thermally expand along with the tubes).

    PNG
    media_image1.png
    744
    487
    media_image1.png
    Greyscale

However, Ott does not teach each suspension element including a first end connected to a first position on the first inner annular body and a second end connected to a second position on the annular outer body, wherein each first position is angularly circumferentially offset from each second position; 
Twelves, JR. teaches (Figure 2) two concentric surfaces comprising enhanced impact resistance structure (30), which include a first end connected to a first position on the first inner annular body (radially inward of 28) and a second end connected to a second position on the annular outer body (28), wherein each first position is angularly circumferentially offset from each second position (as shown in Figure 2); and wherein the first position of each suspension element is angularly circumferentially offset to provide an imbalanced suspension capable of addressing an imbalanced loading (desired result – see further down below).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the suspension elements of Ott by including a first end connected to a first position on the first inner annular body and a second end connected to a second position on the annular outer body, wherein each first position is angularly circumferentially offset from each second position; and wherein the first position of each suspension element is angularly circumferentially offset to provide an imbalanced suspension capable of addressing an imbalanced loading, in order to allow for more plastic or elastic deformation to be experienced by the annular outer body due to there being more spacing between the contact points of the successive nodes and the annular outer body, as taught by Twelves, JR. (p. [0020],  ll. 14-18).
However, Ott, in view of Twelves, JR. does not teach each suspension element has an at least partially tear-shaped cross-section.
Chila teaches (Figure 7) a similar object (tube 26), wherein the tube (26) includes a central passage (110) disposed within the annular wall (108), wherein suspension elements (support structures 112) extend radially inward from an inner surface (114) of the tube (26) to a support ring (116), and each suspension element has an at least partially tear-shaped cross-section (Paragraph 0032, lines 15-112 may have an airfoil shaped cross-section”). In the case of Ott, a tear-shaped support structure will give adequate foundation for the annular inner body (56’), while also allowing air flow (Ott, Paragraph 0037, lines 12-16, “inert gas”) past the support structure (68A’).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ott, in view of Twelves, JR., by changing the shape of the suspension elements, or support structures to have a tear-shaped cross-section, in order to reduce flow resistance, as taught by Chila (Paragraph 0032, lines 15-16). It is noted that the claimed “tear-shaped cross section” is actually an airfoil in cross section – which was known before the time of the claimed invention to minimize drag on the flow by minimizing or eliminating the flow separation at the leading and trailing edges.
However, Ott, in view of Twelves, JR. and Chila, does not teach the first annular passage includes a first plurality of outlets formed on the end of the annular outer body, the first annular passage receiving a coolant and discharging the coolant adjacent the end of the annular outer body,
wherein each of the second annular passage, the third annular passage, and the fourth annular passage include a plurality of outlets formed through the annular outer body, adjacent the end, each of the plurality of outlets for each of the second annular passage, the third annular passage, and the fourth annular passage delivering a gas or fuel adjacent the end of the annular outer body.
Zuo teaches (Figure 10) a fuel nozzle (164) in which the first annular passage (352) includes a first plurality of outlets (opening at the tip portion 345 of conduit 352) formed on the end (defined to be at the first plurality of outlets) of the annular outer body (where 352 is pointing to), the first annular passage receiving a coolant (356) and discharging the coolant (356) adjacent the end of the annular outer body,
wherein each of the second annular passage (346), the third annular passage (340), and the fourth annular passage (390) include a plurality of outlets (openings at the tip portion 345 of the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ott, in view of Twelves, JR. and Chila, by including a plurality of outlets formed on the end of the annular outer body for each of the four annular passages, in order to achieve thorough mixing of the first fuel with the first and second oxidants over a shorter axial distance compared to previous combustors, which may reduce the production of carbon monoxide caused by insufficient fuel-oxidant mixing and may improve the combustion efficiency of the turbine combustor, as taught by Zuo (p. [0028], ll. 14-21).
The recitation “to provide an imbalanced suspension capable of addressing an imbalanced loading” is a statement of desired result. It has been held that “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function”, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); “[A]pparatus claims cover what a device is, not what a device does” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), MPEP 2114 (I).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01.
Regarding claim 2, Ott, in view of Twelves, JR., Chila, and Zuo, teaches the invention as claimed and as discussed above for claim 1, and Ott further teaches (Figure 3) each suspension element (68A’) 
Regarding claim 3, Ott, in view of Twelves, JR., Chila, and Zuo, teaches the invention as claimed and as discussed above for claim 2, and Ott further teaches (Figure 2) the first end couples to the first annular inner body (72) at a first angle between 85° and 95°, and the second end couples to the annular outer body (76) at a second angle between 85° and 95° (Paragraph 0041, lines 6-7, “at least one of the support structures 68A may lie in an imaginary plane that is normal to the centerline 62 [i.e. at 90°]”).
Regarding claim 4, Ott, in view of Twelves, JR., Chila, and Zuo, teaches the invention as claimed and as discussed above for claim 2, and Ott further teaches (Figures 2 and 3) the annular outer body (76) extends parallel (as shown in Figure 2) to a centerline axis (62) and each suspension element (68A’) has an S-shape (as shown in Figure 3) viewed in the direction of the centerline axis (62).
Regarding claim 5, Ott, in view of Twelves, JR., Chila, and Zuo, teaches the invention as claimed and as discussed above for claim 4, and Ott further teaches (Figure 2) each suspension element (68A) extends a distance parallel to the centerline axis (62). As shown in Figure 2, each suspension element (68A) has a thickness, which extends a finite distance parallel to the centerline axis (62).
Regarding claim 7, Ott, in view of Twelves, JR., Chila, and Zuo, teaches the invention as claimed and as discussed above for claim 1, and Ott further teaches (Figure 3) the plurality of suspension elements (68A’) are circumferentially spaced between the interior surface of the annular outer body (76) and the exterior surface of the first annular inner body (72).
Regarding claim 8, Ott, in view of Twelves, JR., Chila, and Zuo, teaches the invention as claimed and as discussed above for claim 1, and Ott further teaches the first annular inner body (72) includes an outer, combustible fuel carrying element of a fuel nozzle (20’), and the annular outer body (76) includes a heat shield for the fuel nozzle (20’) – (Paragraph 0038, line 1, “Such fuel nozzles 20 flowing liquid fuel…”), and wherein a space (78) between the interior surface of the annular outer body (76) and the 72 and prevents this heat from escaping from outer tube 76).
Regarding claim 9, Ott teaches (Figures 2 and 3) a fuel nozzle (20’), comprising:
an annular outer heat shield (76) having an end (see annotated Figure 2 on page 6) and an interior surface;
a first annular inner body (72) disposed inside the annular outer heat shield (76), the first annular inner body (72) having an interior for delivering a combustion material (Paragraph 0037, lines 4-6, “The inner tube 56 may define a flowpath 59 for the flow of a fluid such as liquid fuel”) and an exterior surface defining a first annular passage (78) with the interior surface of the outer body heat shield (76);
a second annular inner body (58’) disposed inside the first annular inner body (72), the second annular inner body (58’) defining a second annular passage (74) with the first annular inner body (72);
a third annular inner body (56’) disposed inside the second annular inner body (58’), the third annular inner body (56’) defining:
a third annular passage (60’) with the second annular inner body (58’); and
a fourth annular passage (59’) opposite and surrounded by the third annular passage (60’); and
a plurality of suspension elements (68A’) connecting the interior surface of the outer heat shield (76) to the exterior surface of the first annular inner body (72), each suspension element (68A’) configured to substantially rigidly locate a position of the outer heat shield (76) relative to the first annular inner body (72) in axial and lateral directions (Paragraph 0040, lines 1-3, “a plurality of support structures 68 in the insulating void 60 for properly locating the inner tube 56 with respect to the outer tube 58”) while permitting controlled deflection in a radial direction (Paragraph 0040, lines 10-12, “Each 56, 58”, thereby showing that the support structure will thermally expand along with the tubes).
However, Ott does not teach each suspension element including a first end connected to a first position on the first inner annular body and a second end connected to a second position on the annular outer body, wherein each first position is angularly circumferentially offset from each second position; and wherein the first position of each suspension element is angularly circumferentially offset to provide an imbalanced suspension capable of addressing an imbalanced loading.
Twelves, JR. teaches (Figure 2) two concentric surfaces comprising enhanced impact resistance structure (30), which include a first end connected to a first position on the first inner annular body (radially inward of 28) and a second end connected to a second position on the annular outer body (28), wherein each first position is angularly circumferentially offset from each second position (as shown in Figure 2); and wherein the first position of each suspension element is angularly circumferentially offset to provide an imbalanced suspension capable of addressing an imbalanced loading (desired result – see below).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the suspension elements of Ott by including a first end connected to a first position on the first inner annular body and a second end connected to a second position on the annular outer body, wherein each first position is angularly circumferentially offset from each second position; and wherein the first position of each suspension element is angularly circumferentially offset to provide an imbalanced suspension capable of addressing an imbalanced loading, in order to allow for more plastic or elastic deformation to be experienced by the annular outer body due to there being more spacing between the contact points of the successive nodes and the annular outer body, as taught by Twelves, JR. (p. [0020],  ll. 14-18).
However, Ott, in view of Twelves, JR., does not teach each suspension element has an at least partially tear-shaped cross-section.
Chila teaches (Figure 7) a similar fuel nozzle (tube 26), wherein the tube (26) includes a central passage (110) disposed within the annular wall (108), wherein suspension elements (support structures 112) extend radially inward from an inner surface (114) of the tube (26) to a support ring (116), and each suspension element has an at least partially tear-shaped cross-section (Paragraph 0032, lines 15-16: “the support structured 112 may have an airfoil shaped cross-section”). In the case of Ott, a tear-shaped support structure will give adequate foundation for the annular inner body (56’), while also allowing air flow (Ott, Paragraph 0037, lines 12-16, “inert gas”) past the support structure (68A’).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ott, in view of Twelves, JR., by changing the shape of the suspension elements, or support structures to have a tear-shaped cross-section, in order to reduce flow resistance, as taught by Chila (Paragraph 0032, lines 15-16). It is noted that the claimed “tear-shaped cross section” is actually an airfoil in cross section – which was known before the time of the claimed invention to minimize drag on the flow by minimizing or eliminating the flow separation at the leading and trailing edges.
However, Ott, in view of Twelves, JR. and Chila, does not teach the first annular passage includes a first plurality of outlets formed on the end of the annular outer heat shield, the first annular passage receiving a coolant and discharging the coolant adjacent the end of the annular outer heat shield,
wherein each of the second annular passage, the third annular passage, and the fourth annular passage include a plurality of outlets formed through the annular outer heat shield, adjacent the end, each of the plurality of outlets for each of the second annular passage, the third annular passage, and the fourth annular passage delivering a gas or fuel adjacent the end of the annular outer heat shield.

wherein each of the second annular passage (346), the third annular passage (340), and the fourth annular passage (390) include a plurality of outlets (openings at the tip portion 345 of the corresponding conduit) formed through the annular outer heat shield, adjacent the end (as shown, each of the plurality of outlets is adjacent to the first plurality of outlets), each of the plurality of outlets for each of the second annular passage (346), the third annular passage (340), and the fourth annular passage (390) delivering a gas or fuel (350, 344, and 394, respectively) adjacent the end of the annular outer heat shield.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ott, in view of Twelves, JR. and Chila, by including a plurality of outlets formed on the end of the annular outer heat shield for each of the four annular passages, in order to achieve thorough mixing of the first fuel with the first and second oxidants over a shorter axial distance compared to previous combustors, which may reduce the production of carbon monoxide caused by insufficient fuel-oxidant mixing and may improve the combustion efficiency of the turbine combustor, as taught by Zuo (p. [0028], ll. 14-21).
The recitation “to provide an imbalanced suspension capable of addressing an imbalanced loading” is a statement of desired result. It has been held that “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function”, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); “[A]pparatus claims cover what a device is, not what a device does” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), MPEP 2114 (I).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01.
Regarding claim 10, Ott, in view of Twelves, JR., Chila, and Zuo, teaches the invention as claimed and as discussed above for claim 9, and Ott further teaches (Figure 3) each suspension element (68A’) includes a first end coupled to the first annular inner body (72) and a circumferentially spaced, second end coupled to the outer heat shield (76).
Regarding claim 11, Ott, in view of Twelves, JR., Chila, and Zuo, teaches the invention as claimed and as discussed above for claim 10, and Ott further teaches (Figure 2) the first end couples to the first annular inner body (72) at a first angle between 85° and 95°, and the second end couples to the outer heat shield (76) at a second angle between 85° and 95° (Paragraph 0041, lines 6-7, “at least one of the support structures 68A may lie in an imaginary plane that is normal to the centerline 62 [i.e. at 90°]”).
Regarding claim 12, Ott, in view of Twelves, JR., Chila, and Zuo, teaches the invention as claimed and as discussed above for claim 10, and Ott further teaches (Figures 2 and 3) the outer heat shield (76) extends parallel (as shown in Figure 2) to a centerline axis (62) and each suspension element (68A’) has an S-shape (as shown in Figure 3) viewed in the direction of the centerline axis (62).
Regarding claim 13, Ott, in view of Twelves, JR., Chila, and Zuo, teaches the invention as claimed and as discussed above for claim 12, and Ott further teaches (Figure 2) each suspension element (68A) extends a distance parallel to the centerline axis (62). As shown in Figure 2, each suspension element (68A) has a thickness, which extends a finite distance parallel to the centerline axis (62).
Regarding claim 15, Ott, in view of Twelves, JR., Chila, and Zuo, teaches the invention as claimed and as discussed above for claim 9, and Ott further teaches (Figure 3) the plurality of suspension elements (68A’) are circumferentially spaced between the interior surface of the outer heat shield (76) and the exterior surface of the first annular inner body (72).
Regarding claim 16, Ott, in view of Twelves, JR., Chila, and Zuo, teaches the invention as claimed and as discussed above for claim 9, and Ott further teaches a space (60’) between the interior surface of the outer heat shield (76) and the exterior surface of the first annular inner body (72) carries the coolant therethrough (Paragraph 0037, lines 12-16, The inert gas, such as nitrogen or argon, is taken as the coolant because it absorbs heat from the liquid fuel flowing within inner tube 72 and prevents this heat from escaping from outer tube 76).
Regarding claim 17, Ott, in view of Twelves, JR., Chila, and Zuo as discussed so far, teaches the invention as claimed and as discussed above for claim 16, except for the at least partially tear-shaped cross-section including a leading edge facing a direction of flow of the coolant.
Chila further teaches Figure 7) the at least partially tear-shaped cross-section (112) includes a leading edge (118) facing a direction of air flow (Paragraph 0032, lines 12-13).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tear-shaped cross-section of Ott, in view of Twelves, JR., Chila, and Zuo as discussed so far, by including a leading edge facing a direction of flow of the coolant, for the same reasons as discussed in the rejection of claim 9.
Regarding claim 18, Ott teaches (Figures 2 and 3) a non-transitory computer readable storage medium storing code representative of an object (Paragraph 0050, lines 2-5, “a computer 116 for entering data and that contains software for programming automated functions in accordance with inputted three dimensional computer aided design models of the assembly 20”), the object physically generated upon execution of the code by a computerized additive manufacturing system (100) 114 of the additive manufacturing system 100), the code comprising:
code (Paragraph 0050, line 3, “software”) representing the object (20), the object (20) including:
an annular outer body (76) having an end (see annotated Figure 2 on page 6) and an interior surface;
a first annular inner body (72) disposed inside the annular outer body (76), the first annular inner body (72) having an exterior surface defining a first annular passage (78) with the interior surface of the annular outer body (76);
a second annular inner body (58’) disposed inside the first annular inner body (72), the second annular inner body (58’) defining a second annular passage (74) with the first annular inner body (72);
a third annular inner body (56’) disposed inside the second annular inner body (58’), the third annular inner body (56’) defining:
a third annular passage (60’) with the second annular inner body (58’); and
a fourth annular passage (59’) opposite and surrounded by the third annular passage (60’); and
a plurality of suspension elements (68A’) connecting the interior surface of the annular outer body (76) to the exterior surface of the first annular inner body (72), each suspension element (68A’) configured to substantially rigidly locate a position of the annular outer body (76) relative to the first annular inner body (72) in axial and lateral directions (Paragraph 0040, lines 1-3, “a plurality of support structures 68 in the insulating void 60 for properly locating the inner tube 56 with respect to the outer tube 58”) while permitting controlled deflection in a radial direction (Paragraph 0040, lines 10-12, “Each support structure 68…may be manufactured of the same material of at least one of the tubes 56, 58”, thereby showing that the support structure will thermally expand along with the tubes).
However, Ott does not teach each suspension element including a first end connected to a first position on the first inner annular body and a second end connected to a second position on the annular outer body, wherein each first position is angularly circumferentially offset from each second position; and wherein the first position of each suspension element is angularly circumferentially offset to provide an imbalanced suspension capable of addressing an imbalanced loading.
Twelves, JR. teaches (Figure 2) two concentric surfaces comprising enhanced impact resistance structure (30), which include a first end connected to a first position on the first inner annular body (radially inward of 28) and a second end connected to a second position on the annular outer body (28), wherein each first position is angularly circumferentially offset from each second position (as shown in Figure 2); and wherein the first position of each suspension element is angularly circumferentially offset to provide an imbalanced suspension capable of addressing an imbalanced loading (desired result – see below).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the suspension elements of Ott by including a first end connected to a first position on the first inner annular body and a second end connected to a second position on the annular outer body, wherein each first position is angularly circumferentially offset from each second position; and wherein the first position of each suspension element is angularly circumferentially offset to provide an imbalanced suspension capable of addressing an imbalanced loading, in order to allow for more plastic or elastic deformation to be experienced by the annular outer body due to there being more spacing between the contact points of the successive nodes and the annular outer body, as taught by Twelves, JR. (p. [0020],  ll. 14-18).
However, Ott, in view of Twelves, JR., does not teach each suspension element has an at least partially tear-shaped cross-section. 
112 may have an airfoil shaped cross-section”). In the case of Ott, a tear-shaped support structure will give adequate foundation for the annular inner body (56’), while also allowing air flow (Ott, Paragraph 0037, lines 12-16, “inert gas”) past the support structure (68A’).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ott, in view of Twelves, JR., by changing the shape of the suspension elements, or support structures to have a tear-shaped cross-section, in order to reduce flow resistance, as taught by Chila (Paragraph 0032, lines 15-16). It is noted that the claimed “tear-shaped cross section” is actually an airfoil in cross section – which was known before the time of the claimed invention, to minimize drag on the flow by minimizing or eliminating the flow separation at the leading and trailing edges.
However, Ott, in view of Twelves, JR. and Chila, does not teach the first annular passage includes a first plurality of outlets formed on the end of the annular outer body, the first annular passage receiving a coolant and discharging the coolant adjacent the end of the annular outer body,
wherein each of the second annular passage, the third annular passage, and the fourth annular passage include a plurality of outlets formed through the annular outer body, adjacent the end, each of the plurality of outlets for each of the second annular passage, the third annular passage, and the fourth annular passage delivering a gas or fuel adjacent the end of the annular outer body.
Zuo teaches (Figure 10) a fuel nozzle (164) in which the first annular passage (352) includes a first plurality of outlets (opening at the tip portion 345 of conduit 352) formed on the end (defined to be at the first plurality of outlets) of the annular outer body (where 352 is pointing to), the first annular 
wherein each of the second annular passage (346), the third annular passage (340), and the fourth annular passage (390) include a plurality of outlets (openings at the tip portion 345 of the corresponding conduit) formed through the annular outer body, adjacent the end (as shown, each of the plurality of outlets is adjacent to the first plurality of outlets), each of the plurality of outlets for each of the second annular passage (346), the third annular passage (340), and the fourth annular passage (390) delivering a gas or fuel (350, 344, and 394, respectively) adjacent the end of the annular outer body.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ott, in view of Twelves, JR. and Chila, by including a plurality of outlets formed on the end of the annular outer body for each of the four annular passages, in order to achieve thorough mixing of the first fuel with the first and second oxidants over a shorter axial distance compared to previous combustors, which may reduce the production of carbon monoxide caused by insufficient fuel-oxidant mixing and may improve the combustion efficiency of the turbine combustor, as taught by Zuo (p. [0028], ll. 14-21).
The recitation “to provide an imbalanced suspension capable of addressing an imbalanced loading” is a statement of desired result. It has been held that “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function”, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); “[A]pparatus claims cover what a device is, not what a device does” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), MPEP 2114 (I).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01.
Regarding claim 19, Ott, in view of Twelves, JR., Chila, and Zuo, teaches the invention as claimed and as discussed above for claim 18, and Ott further teaches (Figure 3) each suspension element (68A’) includes a first end coupled to the first annular inner body (72) and a circumferentially spaced, second end coupled to the annular outer body (76).
Regarding claim 20, Ott, in view of Twelves, JR., Chila, and Zuo, teaches the invention as claimed and as discussed above for claim 18, and Ott further teaches (Figure 2) each suspension element (68A) extends a distance parallel to the centerline axis (62). As shown in Figure 2, each suspension element (68A) has a thickness, which extends a finite distance parallel to the centerline axis (62).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ott (U.S. 2016/0003556 A1), in view of Twelves, JR. (U.S. 2016/0245710 A1), Chila (U.S. 2014/0338338 A1) and Zuo (U.S. 2015/0000299 A1), and in further view of Kopp-Vaughan (U.S. 2016/0209038 A1).
Regarding claim 6, Ott, in view of Twelves, JR., Chila, and Zuo, teaches the invention as claimed and as discussed above for claim 4, except for the first end of each respective suspension element being within 5° of the circumferentially spaced, second end of an adjacent suspension element as measured relative to the centerline.
Kopp-Vaughan teaches (Figures 8 and 9) a fuel nozzle (86) comprising vanes (160), which connect an inner tube to an outer tube, wherein the first end of each respective vane (160) is within 5° of the circumferentially spaced, second end of an adjacent vane (160) as measured relative to the centerline (“F”). As shown in annotated Figure 8 on next page, the angle between the first end of a vane and the second end of an adjacent vane was measured, with respect to the centerline, and it appears to be approximately 4.7°. Although figures should be considered at scale, only if disclosed as such, this magnitude appears to be reasonable, considering the fact that the angular distance between two 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ott, in view of Twelves, JR., Chila, and Zuo, by increasing the number of support structures and positioning them closer to one another such that the angle, as measured with respect to the centerline, between the first end of the support structure and the second end of an adjacent support structure is within 5°, because it has been held that some teaching in the prior art (in this case, vanes in a fuel nozzle being arranged within 5° between one end of a vane and another end of an adjacent vane, as taught by Kopp-Vaughan) would have led one of ordinary skill to modify the prior art reference (in this case, the circumferential arrangement of the support structures of Ott, in view of Twelves, JR., Chila, and Zuo) to arrive at the claimed invention (in this case, having the support structures of the fuel nozzle of Ott, in view of Twelves, JR., Chila, and Zuo, being arranged within 5° between one end of a support structure and another end of an adjacent support structure) was an obvious extension of prior art teachings, KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(G).

    PNG
    media_image2.png
    716
    727
    media_image2.png
    Greyscale

Regarding claim 14, Ott, in view of Twelves, JR., Chila, and Zuo, teaches the invention as claimed and as discussed above for claim 12, except for the first end of each respective suspension element being within 5° of the circumferentially spaced, second end of an adjacent suspension element as measured relative to the centerline.
Kopp-Vaughan teaches (Figures 8 and 9) a fuel nozzle (86) comprising vanes (160), which connect an inner tube to an outer tube, wherein the first end of each respective vane (160) is within 5° of the circumferentially spaced, second end of an adjacent vane (160) as measured relative to the centerline (“F”). As shown in annotated Figure 8 on previous page, the angle between the first end of a vane and the second end of an adjacent vane was measured, with respect to the centerline, and it appears to be approximately 4.7°. Although figures should be considered at scale, only if disclosed as 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ott, in view of Twelves, JR., Chila, and Zuo, by increasing the number of support structures and positioning them closer to one another such that the angle, as measured with respect to the centerline, between the first end of the support structure and the second end of an adjacent support structure is within 5°, because it has been held that some teaching in the prior art (in this case, vanes in a fuel nozzle being arranged within 5° between one end of a vane and another end of an adjacent vane, as taught by Kopp-Vaughan) would have led one of ordinary skill to modify the prior art reference (in this case, the circumferential arrangement of the support structures of Ott, in view of Twelves, JR., Chila, and Zuo) to arrive at the claimed invention (in this case, having the support structures of the fuel nozzle of Ott, in view of Twelves, JR., Chila, and Zuo, being arranged within 5° between one end of a support structure and another end of an adjacent support structure) was an obvious extension of prior art teachings, KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(G).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741   

/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741